Citation Nr: 1548847	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-16 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Christopher Boudi, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 1990 to March 1994.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2102 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that denied service connection for PTSD.

The Board is mindful that a claim should be broadly construed and, thus, the instant claim has been recharacterized to encompass diagnoses beyond the originally claimed PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reports that his ship, the USS Midway sailed to Oman at the start of Operation Desert Storm, carrying planes, bombs, and nerve agents.  See Veteran's February 2011 statement and February 2011 VA examination report.  He had frequent thoughts and nightmares about getting hit by SCUD missiles that were mainly used to destroy American ships.  See Veteran's August 2015 statement.  The sound of planes on the deck caused him anxiety.  See February 2011 written statement and February 2011 VA examination report.  In approximately August 1991, while off the coast of Oman near Kuwait, he saw blood in the water and believed he saw a shark's tail.  He did not know if it was human blood.  Id.  He was uncomfortable seeing large bodies of water after that.  Id.  His military occupation was mess specialist. 

The Veteran's service personnel records have not been obtained.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1) (West 2014).

It is unclear if the Veteran has PTSD related to his fear of hostile military or terrorist activity.  The February 2011 VA examiner diagnosed alcohol dependence and a March 2013 VA medical record reflects a negative screen for PTSD.  But, Vet Center records, dated from May 2013 to June 2015, show treatment for PTSD.  December 2013 and December 2014 primary care notes reflect a history of PTSD, stable, treated by a Vet Center social worker, and that the Veteran took prescribed medication for sleep.   

PTSD Disability Benefits Questionnaires completed in October 2013 and September 2015, by the Vet Center social worker, diagnose PTSD.  Neither a psychologist nor psychiatrist has diagnosed PTSD related to the Veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3) (2015).  

In light of the more recent evidence showing counseling for PTSD, a new VA examination is needed to assess whether there is a current psychiatric disability related to service.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO obtained VA medical records dated to December 2010.  The Veteran's attorney provided VA medical records dated from March 2013 to June 2015.  Efforts should be made to obtain records of the Veteran's VA medical treatment, dated from December 2010 to March 2013, and since June 2015 and any additional Vet Center records.
 
Accordingly, the case is REMANDED for the following action:


1. Obtain the Veteran's service personnel records.  


2. Obtain all records regarding the Veteran's VA mental health treatment, from December 2010 to March 2013, and since June 2015; and, at the Vet Center prior to May 2013 and since June 2015.  

3. Efforts to obtain these records must continue until they are obtained; or it is reasonably certain that they do not exist; or that further efforts would be futile.  The courts have held that a single request for records is insufficient.  

If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

4. After completing the above, schedule the Veteran for a VA examination to determine whether any current psychiatric disability, including PTSD, is related to a disease or injury in service, including his service aboard the USS MIDWAY during Operation Desert Storm.  The examiner should note that the claims folder was reviewed.  

The examiner should provide an opinion as to the following:

a. whether the Veteran currently meets the criteria for a diagnosis of PTSD related to fear of hostile military or terrorist activity while on active duty.  

If the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner should opine whether the previous diagnoses were made in error or the disorder has gone into remission.


b. For any other current psychiatric disability (any psychiatric disability diagnosed since 2010), the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any current psychiatric disorder is a result of disease or injury in service to include any stressor.

The examiner must provide reasons for the opinions.

If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

The examiner is advised that the Veteran is competent to report in-service symptoms and history, and such reports, including those of a continuity of symptomatology, must be acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5. If any claim on appeal remains denied, the AOJ should issue a supplemental statement of the case; before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

